Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The remarks found in pages 7-8 in the amendment filed on 02/16/2022, regarding the claim interpretation under 35 U.S.C. 112(f) has been reconsidered by the examiner. The assertion that the claim terms “image forming portion” and “operating portion” (found in claim 1) invoke the claim interpretation under 35 U.S.C. 112(f) has been reconsidered by the examiner and is hereby withdrawn.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald H. Heckenberg, Jr. (Reg. No. 60,081) on 03/03/2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 7, after “a back side of the display screen”, insert --,--.


In claim 11, line 3, before “cover” (first occurrence), insert --outer casing--.

In claim 11, line 3, before “cover” (second occurrence), insert --outer casing--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record discussed in the non-final Office Action, dated 08/16/2021, namely, Ito et al. (U.S. Patent Number 4,682,158), and/or EPSON, Large Format Color Inkjet Printer, SERVICE MANUAL (Copyright 2008), pages 1, 2 and 73, do not disclose, teach or suggest, a hardware key provided on a back side of the display screen, wherein the hardware key includes a plurality of keys, wherein the plurality of keys is provided on a left side of a center of the operating portion with respective to a width direction of the image forming apparatus as viewed from the front side of the image forming apparatus, and wherein the plurality of keys is provided to the operating portion so that a center of each of the plurality of keys is positioned in a range of 20 mm or more and 70 mm or less from a left-side surface of an outer casing cover of the operating portion as viewed from the front side of the image 5forming apparatus, as recited in independent claim 1.
Claims 10 and 11 are allowable because they are dependent on allowable claim 1 above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677